Title: From Thomas Jefferson to Elbridge Gerry, 28 August 1802
From: Jefferson, Thomas
To: Gerry, Elbridge


          
            Dear Sir
            Monticello Aug. 28. 1802.
          
          You very justly suppose, in your’s of the 9th. inst. that the act of duty which removed your brother from office, was one of the most painful and unwilling which I have had to perform. very soon after our administration was formed, the situation of his accounts was placed under the notice of the Secretary of the treasury, and consequently communicated to me. he was written to. the failure to render accounts periodically, the disagreement among those he did render, gave reason to believe he was imprudently indulging himself in the use of the public money. what were the circumstances which led him to this, was not an enquiry permitted to us. if the perquisites of his office were insufficient to support him, it was a case for the legislature, not for us to remedy. our duty was to see their will carried into execution. we could only give a little more or less time for the rectification of his proceedings, according to our hope of it’s being effected. besides monitory letters which were unanswered, friends were relied on to give the necessary warning. the derangement of his accounts being known to you, and the deficiency, tho’ ultimately to fall on you as his security, not being paid up, on which he would have been continued, was evidence to me that you probably thought that if he were relieved by such a sacrifice on your part, he would relapse again, and that therefore you had made up your mind to let legal consequences take their course. it became then an indispensable duty to put an end to indulgences, which after being extended from quarter to quarter for near 18. months, gave no hope but of further deficiency. however afflicting this act of duty might be to you, I knew you would see in it a proof of that justice which was the foundation of your esteem & confidence in the administration. mr Warren having declined accepting the place, another was appointed before the reciept of your letter. altho’ the performance of the same office in other cases was cutting down the foes instead of the friends of republican government, yet like the office of the hangman, it has excited the most revolting sensations. the safety of the government absolutely required that it’s direction in it’s higher departments should be taken into friendly hands. it’s safety did not even admit that the whole of it’s immense patronage, should be left at the command of it’s enemies, to be exercised secretly or openly to reestablish the tyrannical and delapidating system of the preceding administration, and their deleterious principles of government. rigorous justice too required that as they had filled every office with their friends to the avowed exclusion of republicans, that the latter should be admitted to a participation of office, by the removal of some of the former. this was done to the extent of about 20. only out of some thousands, and no more was intended. but instead of their acknoleging it’s moderation, it has been a ground for their more active enmity. after a twelvemonth’s trial I have at length been induced to remove three or four more of those most marked for their bitterness and active zeal in slandering and in electioneering; whether we shall proceed any further will depend on themselves. those who are quiet, and take no part against that order of things which the public will has established, will be safe. those who continue to clamour against it, to slander & oppose it, shall not be armed with it’s wealth & power for it’s own destruction. the late removals have been intended mearly as monitory. but such officers as shall afterwards continue to bid us defiance shall as certainly be removed as the case shall become known. a neutral conduct is all I ever desired: and this the public have a right to expect. our information from every quarter is that republican principles spread more and more. indeed the body of the people may be considered as consolidated into one mass from the Delaware Southwardly and Westwardly. New Jersey is divided, and in New York a schism may render inefficacious what the great majority would be equal to. in your corner alone priestcraft & law craft are still able to throw dust into the eyes of the people. but, as the Indian says, they are clearing the dust out of their eyes there also. the republican portion will at length rise, & the sediment of monarchism be left as lees at the bottom. Accept assurances of my affectionate esteem & high consideration.
          
            Th: Jefferson
          
        